Citation Nr: 1141898	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include erectile dysfunction and neurogenic bladder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1958 to February 1962, from October 1962 to April 1963, and from April 1963 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that, in pertinent part, denied service connection for residuals of prostate cancer, to include erectile dysfunction and neurogenic bladder.  The Veteran timely appealed.

In June 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that service connection is warranted on the basis that his current residuals of prostate cancer are the result of exposure to herbicides in service.  Prostate cancer is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  However, the record reflects that the Veteran was first diagnosed with prostate cancer more than one year after his military discharge from service.  

The Veteran's DD Forms 214 and service personnel records reflect active service aboard the U.S.S. Hamner (DD-718) from November 1975 to May 1978, but no duty or visitation in Vietnam.  His primary duty aboard ship was as a division officer for supplies.  The Veteran contends that there were contaminants still aboard the U.S.S. Hamner (DD-718) during his active service, from evaporators used to make drinking water and convert salt water to fresh water at sea.  While the Board recognizes that the Veteran is sincere in his belief that contaminants were present aboard the U.S.S. Hamner while he served there, the Board finds that his assertions are so speculative on their face as to not constitute credible evidence of herbicide exposure during the course of his duties in active service. 

However, the Veteran also testified during his personal hearing that he was exposed to ionizing radiation and/or toxic chemicals while serving aboard the U.S.S. Mataco (ATF-86) during his initial period of active service from September 1958 to February 1962.  The Veteran testified that the ship was a seagoing tug, and was in the vicinity of Eniwetok during the time he was aboard.  His service personnel records neither reveal the dates of service aboard this ship, nor indicate that the Veteran was a member of the garrison or maintenance forces on Eniwetok during the period from November 1958 through April 1959.  A Navy history of the U.S.S. Mataco (ATF-86) reveals that from 1956 to 1966, the ship made five 7th Fleet cruises and served in Alaskan waters for four extended periods.

The Board notes that prostate cancer is listed as one of several "radiogenic diseases" under provisions of 38 C.F.R. § 3.311(b)(2).  Hence, VA must adjudicate the claim for service connection for residuals of prostate cancer under the provisions of 38 C.F.R. § 3.311 (2011).

The provisions of 38 C.F.R. § 3.311 (2011) compel attempting to locate any available records pertaining to radiation exposure in service, and forwarding all such records to the Under Secretary for Health.  The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Consequently, the Board concludes that the Veteran should be asked to complete a "Radiation Risk Activity Information Sheet;" and that a Form DD 1141, Record of Exposure to Radiation, for the Veteran should be obtained.

Thereafter, if credible evidence of radiation exposure is located, such information should be forwarded to the Under Secretary for Health for purposes of obtaining a dose estimate.  Thereafter, a medical opinion should be obtained from the Under Secretary for Benefits as to whether prostate cancer was incurred in service based on the extent of the exposure.  See 38 U.S.C.A. § 5103A(b), (d) (West 2002); 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should attempt to verify the Veteran's dates of active service aboard the U.S.S. Mataco (ATF-86) during his initial period of active service from September 1958 to February 1962.  

2.  Request any service department records indicating exposure to ionizing radiation in service, to include, but not limited to, a Form DD 1141, Record of Exposure to Radiation.

3.  If any records are received demonstrating exposure to ionizing radiation in service, in accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure-including any service records, his statements regarding radiation exposure, and any other information obtained while the case is in remand status-to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

4.  If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal-taking into consideration the Veteran's testimony and evidence submitted directly to the Board in June 2011.  If a negative dose estimate is returned, the RO or AMC should consider the claim for service connection for residuals of prostate cancer, to include erectile dysfunction and neurogenic bladder, on a direct basis.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


